Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, drawn to methods of treating or preventing cancer in the reply filed on September 9, 2021 is acknowledged. Applicant’s election of the following species in the same reply is also acknowledged:
Species A: CNTN4;
Species B: an antibody as the species of inhibitor;
Species C: stomach cancer as the species of cancer.
Claims 9-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Claim 2 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 9, 2021.
Claims 1 and 3-8 are currently under examination, being drawn to methods of treating or preventing cancer, comprising administering an antibody against CNTN4 to a subject in need thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-8 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
"[T]he purpose of the written description requirement is to 'ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.'" Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus. Regents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
"[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus." Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A "representative number of species" means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) ("The '128 and '485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.").  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number" of species.

Lastly, even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 ("The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.") 
In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), it is noted that to show invention, a patentee must convey in its disclosure that is "had possession of the claimed subject matter as of the filing date. Demonstrating possession "requires a precise definition" of the invention. To provide this precise definition" for a claim to a genus, a patentee must disclose "a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus" (see Amgen at page 1358).
An adequate written description must contain enough information about the actual makeup of the claimed products – "a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials", which may be present in "functional terminology when the art has established a correlation between structure and function" (Amgen page 1361).
On 22 February 2018, the USPTO provided a Memorandum clarifying the Written Description Guide lines for claims drawn to antibodies, which can be found at 

In the instant case, the specification discloses several antibodies against CNTN4 (see Table 3 on page 25).  However, the claims broadly encompass any molecule that inhibits CNTN4, a genus which may include compounds, peptides, peptide mimetics, fusion proteins, antibodies, and aptamers.  The present claims attempt to claim every molecule with the above function, wherein the instant specification does not describe representative examples to support the full scope of the claims because the instant specification only discloses a few exemplary antibodies.   In contrast to Applicant's disclosure of the specific anti-CNTN4 antibodies, the instant disclosure, including the claims fail to disclose a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of the claimed CNTN4 inhibitors. 
A "representative number of species" means that those species that are adequately described are representative of the entire genus. AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).
Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The "structural features common to the members of the genus" needed for one of skill in the art to 'visualize or recognize' the members of the genus takes into account the state of the art at the time of the invention. 
Here, the claims are directed to a genus of molecules are defined by their desired binding to an antigen and function of such binding. 


Claims 1 and 3-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The present claims are drawn to a method of treating or preventing cancer, comprising administering an inhibitor of CNTN4. However the instant specification, as filed, does not provide sufficient enabling description for preventing or treating any neoplasia as encompassed by the claims because there does not appear to be sufficient in vitro or in vivo evidence to support administering an inhibitor of CNTN4 to lessen or ameliorate the symptoms of any neoplasia or cancer.
For example, one of skill in the art is well-aware that cancer is difficult to prevent and treat.  According to The Merck Manual of Diagnosis and Therapy, there are numerous molecular mechanisms which may drive cells to become cancerous, from genetic abnormalities to sufficient in vitro or in vivo evidence showing that the administration of an inhibitor of CNTN4 can counter-act the cause or the manifestation of cancer as defined by The Merck Manual of Diagnosis and Therapy in order to prevent or ameliorate the disease.    
Pharmaceutical therapies in the absence of in vivo clinical data are unpredictable for the following reasons; (1) the protein may be inactivated before producing an effect, i.e. such as proteolytic degradation, immunological inactivation or due to an inherently short half-life of the protein; (2) the protein may not reach the target area because, i.e. the protein may not be able to cross the mucosa or the protein may be adsorbed by fluids, cells and tissues where the protein has no effect; and (3) other functional properties, known or unknown, may make the protein unsuitable for in vivo therapeutic use, i.e. such as adverse side effects prohibitive to the use of such treatment.  See page 1338, footnote 7 of Ex parte Aggarwal, 23 USPQ2d 1334 (PTO Bd. Pat App. & Inter. 1992).
Applicant’s in vivo mouse experiment on pages 27-30 of the instant specification relies upon subcutaneous injection of MC-38 cells isolated from colon adenocarcinoma. This experiment does not accurately recapitulate the true tumor environment of colon cancer; at best it illustrates a limited subset of the disease. 
The specification does not adequately teach how to effectively prevent or treat the breadth of diseases or reach an appropriate beneficial therapeutic endpoint in by administering in vitro or in vivo observations as well as clinical experience with the inihibitor to the development of effective methods of preventing or treating plethora of the diseases broadly encompassed by the claimed invention.
There is insufficient guidance and direction as well as objective evidence provided for treating the scope of diseases encompassed by the claimed method. In view of the lack of predictability of the art (e.g., preventing or treating cancer) to which the invention pertains, undue experimentation would be required to practice the claimed method of prevention any cancer with a reasonable expectation of success, absent a specific and detailed description in applicant's specification of how to effectively use the claimed agent and absent working examples providing evidence which is reasonably predictive that the claimed agent is effective for preventing or ameliorating any cancer commensurate in scope with the claimed invention.
Reasonable correlation must exist between the scope of the claims and scope of the enablement set forth. In view on the quantity of experimentation necessary, the limited working examples, the nature of the invention, the state of the prior art, the unpredictability of the art and the breadth of the claims, it would take undue trials and errors to practice the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Evenepoel (J Clin Endocrinol Metab. 2018 Jan 1;103(1):46-55, cited in IDS) in view of Osterfield (WO 2008/051326 A2).
Evenepoel teaches that CNTN4 is overexpressed in certain type of tumors, as visualized by both transcriptome profiling (Table 1 and Figure 2) and by immunohistochemistry using an anti-CNTN4 antibody (Table 2 and Figure 3). Evenepoel also notes that overexpression of another contactin family member, Contactin 1, has been shown to be associated with malignancy 
Osterfield teaches the administration of antibodies which bind to contactin-4 (CNTN4) in order to treat disease (page 4, line 30 through page 5, line 14).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to apply the teachings of Evenepoel and Osterfield to arrive at the claimed invention. Since Evenepoel teaches that CNTN4 is overexpressed in certain type of tumors, it would naturally follow that the administration of an antibody which binds CNTN4 would be a likely candidate for an anti-cancer therapy. Evenepoel also teaches that such antibodies were readily available to the public, and Osterfield also suggests that an anti-CNTN4 antibody can be administered as a therapeutic. The skilled artisan would be motivated to pursue use of an anti-CNTN4 antibody as a method of treating or preventing cancer with a predictable and reasonable chance of success.
With regard to the method of claims 6-8, the administration of an antibody to a subject, in its natural course and function, would elicit or enhance a T cell mediated immune response against the target of the antibody. Additionally, a subject in need of prevention of diseases related to immunodeficiency, lower immune function, immune system damage, or immunocompromising would read on any subject. For these reasons, claims 6-8 are obvious in view of Evenepoel.
All the claimed elements were known in the prior art and one of ordinary skill in the art could have arrived at the claimed invention by using known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-8 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-8 of copending Application No. 17/227,173 (reference application). The claims in question in both the instant application and the reference application are identical. 
This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen (World J Gastroenterol. 2015 Sep 7; 21(33): 9707–9716) describes contactin-1 as a novel biomarker and a possible therapeutic target in cancer treatment.

No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280.  The examiner can normally be reached on Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/PETER JOHANSEN/            Examiner, Art Unit 1644                                                                                                                                                                                            

/DANIEL E KOLKER/            Supervisory Patent Examiner, Art Unit 1644